PER CURIAM.
Appellant, convicted of trespassing on a construction site, challenges his conviction, certain costs that were imposed and certain conditions of his probation. We affirm his conviction, but strike the $15 contribution to the Hillsborough County Improvement Fund. See Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995).
Although appellant has also challenged conditions four and seven of his probation because they were not orally pronounced, in view of the Supreme Court’s recent ruling in State v. Hart, 668 So.2d 589 (Fla.1996), we *9conclude that appellant had constructive notice of those probation conditions. Accordingly, the court did not err in failing to orally pronounce them at sentencing.
CAMPBELL, A.C.J., and LAZZARA and QUINCE, JJ., concur.